     Case 2:12-cv-06034 Document 34 Filed 06/05/20 Page 1 of 1 PageID #: 164



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


LARRI DONNER,

                               Plaintiff,

v.                                                   CIVIL ACTION NO. 2:12-cv-06034

ETHICON, INC., et al.,


                            MEMORANADUM OPINION AND ORDER

        On May 5, 2020, I entered an order directing plaintiff to show cause on or before June 4,

2020, why her case should not be dismissed as to defendants, Ethicon, Inc., Ethicon, LLC and

Johnson & Johnson pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Rule 4.1

of the Local Rules of Civil Procedure. The Order was sent to plaintiff at her last known address

and posted on the court’s website.

        Plaintiff has not responded to the Show Cause Order. For this reason and the reasons

identified in my Show Cause Order related to plaintiff’s inaction in this case and failure to comply

with Docket Control Orders, the court ORDERS, pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure and Rule 4.1 of the Local Rules of Civil Procedure and after weighing the factors

identified in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989), that defendant Ethicon, Inc.,

Ethicon, LLC and Johnson & Johnson are dismissed without prejudice. No defendants remain, and

the court DIRECTS the Clerk to dismiss the case and strike it from the active docket.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and

plaintiff at her address.

                                                     ENTER: June 5, 2020
